UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C., 20549 FORM 10-Q x Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010; or o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number:000-10541 COMTEX NEWS NETWORK, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 13-3055012 (State or other jurisdiction (I.R.S. Employer of Incorporation or Organization) Identification No.) 625 North Washington Street, Suite 301, Alexandria, Virginia (Address of Principal Executive Offices) (Zip Code) (703) 820-2000 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.x YesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated filero Non-accelerated fileroSmaller reporting companyx (do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)o Yesx No As of May 14, 2010, there were 15,794,200 shares issued and outstanding of the registrant’s Common Stock, par value $0.01 per share. COMTEX NEWS NETWORK, INC. TABLE OF CONTENTS Part I Financial Information: Page No. Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2010 (unaudited) and June 30, 2009 (audited) 3 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended March 31, 2010 and March 31, 2009 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended March 31, 2010 and March 31, 2009 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4T. Controls and Procedures 15 Part II Other Information: Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. (Removed and Reserved) 15 Item 5. Other Information 15 Item 6. Exhibits 16 SIGNATURES 17 2 Part IFinancial Information Item 1.Condensed Consolidated Financial Statements COMTEX NEWS NETWORK, INC. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, June 30, (Unaudited) (Audited) ASSETS CURRENT ASSETS: Cash and Cash Equivalents $ $ Investment in Marketable Securities Accounts Receivable, Net of Allowance for Doubtful Accounts of $66,274 Prepaid Expenses TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, NET INVESTMENTS DEPOSITS AND OTHER ASSETS DEFERRED INCOME TAX ASSET, NET OF VALUATION ALLOWANCE OF $1,755,151 and $1,723,021, respectively - - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts Payable $ $ Other Accrued Expenses Accrued Payroll Expenses Deferred Revenue TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 2) STOCKHOLDERS’ EQUITY: Preferred Stock, $0.01 Par Value - Shares Authorized: 5,000,000: No Shares issued and outstanding - - Common Stock, $0.01 Par Value - Shares Authorized: 25,000,000: Shares issued and outstanding 15,794,200 Additional Paid-In Capital Accumulated Deficit ) ) Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying “Notes to Condensed Consolidated Financial Statements” are an integral part of these consolidated financial statements. 3 Comtex News Network, Inc. Condensed Consolidated Statements of Operations (Unaudited) Three months ended Nine months ended March 31, March 31, Revenues $ Cost of Revenues Gross Profit Operating Expenses: Technical Operations and Support Sales and Marketing General and Administrative (Inclusive of stock-based compensation of $ 0 and $0, for the three months ended March 31, 2010 and 2009, respectively and $0 and $35,000, for the nine months ended March 31, 2010 and 2009, respectively) Depreciation and Amortization Total Operating Expenses Operating (Loss) Income ) ) ) Other income (expense), net: Interest Income Realized and unrealized gain (loss) on marketable securities Other Income (Expense) 28 Other Income (Expense), net Income (Loss) Before Income Taxes ) ) ) (Provision) for Federal and State Income Taxes ) Tax Benefit of Net Operating Loss Carry forward - Net (Loss) Income $ ) $ ) $ ) $ Basic (Loss) Earnings Per Common Share $ ) $ $ ) $ Weighted Average Number of Common Shares Diluted (Loss) Earnings Per Common Share $ ) $ $ ) $ Weighted Average Number of Shares Assuming Dilution The accompanying “Notes to Condensed Consolidated Financial Statements” are an integral part of these consolidated financial statements. 4 COMTEX NEWS NETWORK, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended March 31, Cash Flows from Operating Activities: Net (Loss) Income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by (used in) operating activities: Depreciation and Amortization Provision for Doubtful Accounts - Realized and Unrealized (Gain) on Marketable Securities ) ) Stock-Based Compensation - Accounts Receivable ) Prepaid Expenses ) (Purchase) of Marketable Securities ) ) Deposits and Other Assets - Accounts Payable and Other Accrued Expenses ) Accrued Payroll Expenses ) Deferred Revenue ) Net Cash (Used In) Provided By Operating Activities ) Cash Flows from Investing Activities: Purchase of Investments ) Purchase of Property and Equipment ) ) Net Cash (Used In) Investing Activities ) ) Cash Flows from Financing Activities: Decrease in Broker Margin Account - - Net Cash (Used In) Financing Activities - - Net (Decrease) Increase in Cash and Cash Equivalents ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ The accompanying “Notes to Condensed Consolidated Financial Statements” are an integral part of these consolidated financial statements. 5 COMTEX NEWS NETWORK, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) March 31, 2010 1. Summary of Significant Accounting Policies Basis of Presentation The accompanying unaudited condensed consolidated financial statements are presented pursuant to the rulesand regulations of the United States Securities and Exchange Commission (the “SEC”) in accordance with the disclosure requirements for the quarterly report on Form10-Q and therefore do not include all of the information and footnotes required by U.S. Generally Accepted Accounting Principles (“GAAP”) for complete annual financial statements. In the opinion of the management of Comtex News Network, Inc. (“Comtex”, the “Company” or “we”), the unaudited condensed consolidated financial statements reflect all adjustments (consisting of normal recurring adjustments) necessary to fairly state the results for the interim periods presented. The condensed consolidated balance sheet as of June 30, 2009 is derived from the Company’s audited financial statements. Operating results for the three and nine month periods ended March31, 2010 are not necessarily indicative of the results that may be expected for the fiscal year ending June 30, 2010. These condensed consolidated interim financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended June 30, 2009 (“2009 Form 10-K”), filed with the SEC on September 25, 2009. The Company’s condensed consolidated financial statements include the accounts of the Company’s wholly-owned subsidiary. All intercompany balances and transactions have been eliminated in consolidation. All references to GAAP are in accordance with the FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles. Fair Value of Financial Instruments The Company adopted fair value accounting for certain financial assets and liabilities that have been evaluated at least annually.The standard defines fair value as the price at which an asset could be exchanged in a current transaction between knowledgeable willing parties.A liability’s fair value is defined as the amount that would be paid to transfer the liability to a new obligor, not the amount that would be paid to settle the liability with the creditor.Management has determined that it will not, at this time, adopt fair value accounting for nonfinancial assets or liabilities currently recorded in the consolidated financial statements, which includes property and equipment, investments carried at cost, deposits and other assets.Impairment analyses will be made of all assets using fair value measurements. Assets and liabilities measured at fair value are categorized based upon the level of judgment associated with the inputs used to measure their fair value.Hierarchical levels, defined by GAAP and directly related to the amount of subjectivity associated with the inputs to fair valuation of these assets and liabilities, are as follows: Level 1 — Unadjusted quoted prices that are available in active markets for the identical assets or liabilities at the measurement date. 6 Level 2 — Other observable inputs available at the measurement date, other than quoted prices included in Level 1, either directly or indirectly, including: ● Quoted prices for similar assets or liabilities in active markets; ● Quoted prices for identical or similar assets in non-active markets; ● Inputs other than quoted prices that are observable for the asset or liability; and ● Inputs that are derived principally from or corroborated by other observable market data. Level 3 — Unobservable inputs that cannot be corroborated by observable market data and reflect the use of significant management judgment.These values are generally determined using pricing models for which the assumptions utilize management’s estimates of market participant assumptions. Cash, accounts receivable and payable, accrued expenses and other current liabilities are carried at book value, which approximates fair value due to the short-term maturity of these instruments. The following table sets forth by level within the fair value hierarchy the Company’s financial assets and liabilities that were accounted for at fair value on a recurring basis as of March31, 2010, according to the valuation techniques the Company used to determine their fair values. Fair Value Measurement on September 30, 2009 Quoted Price in Active Markets for Identical Assets Significant Other Observable Inputs Significant Unobservable
